DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment and Arguments
The amendment filed April 05, 2021 has been entered.
The objection to the drawings is withdrawn in response to the replacement drawings and after further consideration.
The objection to the disclosure is withdrawn in response to the amendment to the specification.
The rejection under 35 U.S.C. § 112(b) is withdrawn in response to the amendment to the claims.
With regard to the rejections under 35 U.S.C. § 103, Applicant’s arguments have been fully considered, but are not persuasive for at least the following reasons.  Applicant argues that nothing in Chapman or Chukka teaches or suggests “wherein the proximity is determined based at least in part on the at least one pixel mask”.  The Examiner disagrees.  The combination of Chapman ‘436 and Chukka is seen as rendering this limitation obvious as follows.  The phrase, “wherein the proximity is determined based at least in part on the at least one pixel mask” is merely stating that location where the force is generated, i.e., in proximity to the first micro object, is determined based at least part on the at least one pixel mask, since “proximity” concerns the relative location of something.  Chapman ‘436 teaches applying a light trap (which generates a force) to move the objects using images ([0090]).  Chukka provides a method for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 40, 41 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150165436 to Chapman et al. (hereinafter referred to as .
As to claim 1, Chapman ‘436 discloses a method for automated detection and repositioning of micro-objects using an image, the method comprising:
	obtaining a micro-object count ([0113]; [0094]);  
	generating a force in proximity to a first micro-object of a set of micro-objects ([0065]; [0090]); and
	moving the force to the specified spatial region of the microfluidic device to reposition the first micro-object ([0065]; [0090]).
	Chapman ‘436 does not disclose: 
	generating a plurality of pixel masks from the image for a corresponding plurality of micro-object characteristics, wherein generating the plurality of pixel masks comprises processing pixel data from the image using a machine learning algorithm comprising a neural network, and wherein each pixel mask comprises a set of pixel annotations, each pixel annotation of the set representing a probability that a corresponding pixel in the image represents the corresponding micro-object characteristic;
	obtaining the micro-object count from at least one pixel mask of the plurality of pixel masks.  
	However, this is well known in the art.  For example, Chukka teaches: 
	generating a plurality of pixel masks from the image for a corresponding plurality of micro-object characteristics, wherein generating the plurality of pixel masks comprises processing pixel data from the image using a machine learning algorithm comprising a neural network, and wherein each pixel mask comprises a set of pixel annotations, each pixel annotation 
	obtaining the micro-object count from at least one pixel mask of the plurality of pixel masks ([0051]).
	Chukka’s method provides accurate detection of objects in biological specimen images ([0012]).  This would enhance of obtaining a count of micro-objects.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Chapman ‘436 according to Chukka.
As to claim 2, Chapman ‘436 and Chukka render obvious the method of claim 1, wherein the plurality of micro-object characteristics comprises at least three micro-object characteristics, and the plurality of micro-object characteristics comprises at least: (i) micro-object center (Chukka: [0072]); (ii) micro-object edge (Chukka: [0049], object boundaries) ; and (iii) non-micro-object (Chukka: [0050], probability that pixel does not correspond to object of interest).
As to claim 4, Chapman ‘436 and Chukka render obvious the method of claim 2, wherein obtaining a micro-object count comprises obtaining a micro-object count from the pixel mask corresponding to the micro-object center characteristic or a combination of pixel masks that includes the pixel mask corresponding to the micro-object center characteristic ([0051]; [0072]).
As to claim 40, Chapman ‘436 and Chukka render obvious the method of claim 1 further comprising: classifying the micro-objects identified in the micro-object count into at least one of a plurality of micro-object types (Chukka: [0037]; [0091]).
As to claim 41, Chapman ‘436 discloses he method of claim 1, wherein the micro-objects are biological cells, immunological cells, cancer cells, cells from a cell line, oocytes, sperm, or embryos (abstract, [0011]).
As to claim 79, Chapman ‘436 discloses the method of claim 1, wherein the force is generated using DEP or OEP ([0089]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman ‘436 in combination with Chukka and the article, “V-Net: Fully Convolutional Neural Networks for Volumetric Medical Image Segmentation” by Milletari et al. (submitted by Applicant, hereinafter referred to as “Milletari”).
	As to claim 19, Chapman ‘436 fails to disclose wherein the neural network comprises a first downsampling block, a first residual network block, a second down-sampling block, a second residual network block, a third down-sampling block, and a third residual network block.  However, this is well known in the art.  For example, in the same field of endeavor, Milletari teaches a first a downsampling block (figure 2, first down conversion/sampling block at 32
channels), a first residual network block (paragraph bridging pages 3 and 4, and page 4, second paragraph, The left side of the network is divided in different stages that operate at different resolutions. Each stage comprises one to three convolutional layers. Each stage is formulated such that it learns a residual function: the input of each stage is (a) used in the convolutional layers and processed through the non-linearities and (b) added to the output of the last convolutional layer of that stage in order to enable learning a residual function - therefore the processing at each stage is a residual network block, as processing blocks), a second down-sampling block (see figure 2, at 64 channels), a second residual network block (see above, each section has a processing stage or block), a third down-sampling block (at 128 channels), and a third residual network block (see above, each section has a processing stage or block).  It would 
As to claim 20, Milletari further teaches the first down-sampling block and the first residual network block each comprise 32 channels and a spatial resolution (see figure 2, 32 channels; paragraph bridging pages 3 and 4, to reduce its resolution by using appropriate stride); the second down-sampling block and the second residual network block each comprise 64 channels and a spatial resolution (see figure 2, 64 channels, paragraph bridging pages 3 and 4, reducing its resolution); the third down-sampling block and the third residual network
block each comprise 128 channels and a spatial resolution (see figure 2, 128 channels, paragraph bridging pages 3 and 4, reducing its resolution), and the 32 channels has a spatial resolution that is one-half the spatial resolution of the image; the 64 channels has a spatial resolution that is one-quarter the resolution of the image, the 128 channels has a spatial resolution that is one-eighth the resolution of the image, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to better extract features from the data (Milletari, page 3, last paragraph) thereby improving the image for the user.

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman ‘436 in combination with Chukka and U.S. Patent Application Publication 20140017791 to Chapman et al. (hereinafter referred to as “Chapman ‘791”).
As to claim 80, Chapman ‘436 and Chukka do not disclose wherein the force comprises a light cage configured to surround a micro-object and subject the micro-object to OET and/or DEP force using bars, polygons, or similar structures to apply EQT and or DEP force to the .

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman ‘436 in combination with Chukka and U.S. Patent Application Publication 20190302000 to Lo et al. (hereinafter referred to as “Lo”).
As to claim 81, Chapman ‘436 discloses the method of claim 1, directing micro-objects into pens ([0090]), but does disclose it is further comprising:
	computing one or more trajectories, wherein each trajectory is a path that connects one micro-object of the set of micro-objects with one sequestration pen of the plurality of sequestration pens;
	selecting, for one or more micro-objects of the set of micro-objects, a trajectory from the one or more trajectories; and
	re-positioning at least one micro-object of the one or more micro-objects having a selected trajectory by moving the micro-object along its selected trajectory.
	However, this is well known as evidenced by Lo ([0052]).  It would have been obvious to modify the method of Chapman ‘436 according to Lo because this would provide more effective guiding of micro-objects into desired pens.

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman ‘436 in combination with Chukka and U.S. Patent Application Publication 20160171686 to Du et al. (hereinafter referred to as “Du”).
	As to claim 82, Chapman ‘436 discloses the method of claim 1, but does not disclose it is further comprising:
	calculating a set of vertices that divide the specified spatial region into sub-regions, each of which contains one or more micro-object(s) of the set of micro-objects; and
	generating a force based on the calculated set of vertices.
	However, Du teaches: 
	calculating a set of vertices that divide the specified spatial region into sub-regions, each of which contains one or more micro-object(s) of the set of micro-objects ([0030]); and
	generating a force based on the calculated set of vertices ([0030]).
	Du’s method would provide more efficient movement of micro-objects.  Therefore, it would have been obvious to modify the method of Chapman ‘436 according to Du.

Allowable Subject Matter
Claims 6-8, 10, 12, 14, 15, 18, 23-29, 32, 34 and 36 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665